Citation Nr: 1714728	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-10 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a psychological condition.

3.  Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to January 1963 in the United States Army.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for tinnitus and bilateral hearing loss and denied service connection for a psychological condition and a low back condition.  The Veteran timely appealed the denials of service connection and the initial ratings assigned for tinnitus and hearing loss.  In his substantive appeal (via a VA Form 9), however, the Veteran indicated that he was only appealing the issues listed on the title page.  The initial rating for tinnitus is therefore not before the Board.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the evidence of record, the Board finds that a remand is necessary for further development of the claims. 

VA has a duty to assist the Veteran with his claim by obtaining all potentially relevant records.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran contends that he is entitled to an increased evaluation for his bilateral hearing loss.  He also contends that he has a current psychological and low back disabilities that are related to service.    

Here, the record reveals that not all of the Veteran's relevant VA treatment records have been associated with the claims file.  More precisely, in a January statement of the case (SOC), the RO listed "outpatient treatment records from San Juan VAMC from March 3, 2000, to January 5, 2015" as evidence reviewed to determine the outcome of the claims.  However, these treatment records are not included in the claims file.  The only medical treatment records associated with the claims file are medical treatment records from the Puerto Rico Department of Health from 1979-1980; and a VA examination for hearing loss in March 2014.  Moreover, in the March 2014 VA examination, the examiner indicated that he reviewed service records and VA medical files that included an audiogram in September 2009 and an additional audiogram apparently from January 2013 (referenced as January 1913 in the SOC).  These audiogram testing and results are not included in the claims file and that suggests that there are other VA medical records not in the claims file.  Given that VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance, these records should be obtained.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

As a result, the RO should obtain any outstanding VA treatment records and associate them with the claims file.  See 38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency).  If the Board is in error and these records are already in the file, the RO should indicate where they are located. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's VA medical treatment records, including those dated between March 2000 and January 2015, from the San Juan VAMC in Puerto Rico, as referenced in the SOC.

If the Board is in error, please indicate the location in the file of the San Juan VAMC outpatient treatment records from March 2000 to January 2015. 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for a higher initial rating for bilateral hearing loss, service connection for a psychological condition, and service connection for a low back condition.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

